PER CURIAM.
We find no error in the imposition of a mechanic’s lien in favor of the appellee •architect. We do, however, agree with the corporate appellant that the trial court erred in not making findings of fact as to the reasonable numbers of hours expended and the hourly rate in assessing attorney’s fees. Jones v. Associates Fin. Inc., 565 So.2d 394 (Fla. 1st DCA 1990). The court did not err in finding that the claims were inextricably intertwined, and there was accordingly no need to apportion.
We also agree with appellant Bader that, because he prevailed on appellee’s attempt to establish a lien against him individually, he is entitled to attorney’s fees under section 713.29, Florida Statutes (1997). We therefore reverse for the trial court to award appellant Bader attorney’s *537fees and to make findings of fact in regard to the fees awarded appellee architect.
KLEIN, STEVENSON and HAZOURI, JJ > concur.